MM
Mledel & Mysliwiec LLP

                                                                                         July 8, 2021

Hon. Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                                                  Re:           United States v. Carlos Lopez
                                                               16 Cr. 317 (22) (PAE)
                                                               19 Cv. 3463 (PAE)

Dear Judge Engelmayer:

       On March 16, 2021, the Court appointed me to assist Mr. Lopez with the re-filing of his
28 U.S.C. § 2255 petition. The filing deadline is currently set for July 16, 2021.

        I write for two reasons. First, my office has finally had the opportunity to speak with
Mr. Lopez. Following our conversation with him, I have determined that I will not be filing a
memorandum oflaw in support of a § 2255 motion on his behalf, and ask to be relieved from
representing Mr. Lopez with respect to the§ 2255 motion. Mr. Lopez has asked me to request
time to allow him to decide whether he, himself, will seek to re-file his original§ 2255 petition
prose. I therefore respectfully ask the Court to extend the deadline for refiling the§ 2255 by
four weeks.

        Second, Mr. Lopez's prior counsel filed a motion for compassionate release on May 28,
2020 (Doc. 633). The Court denied that motion without prejudice on June 10, 2020 (Doc. 640).
Since then, the Second Circuit Court of Appeals has decided United States v. Brooker, 976 F.3d
228, 237 (2d Cir. 2020), which paved the way for a number of district courts to reduce sentences
due to extraordinary and compelling circumstances. Mr. Lopez would like to file a motion to
reduce his sentence with the assistance of counsel, and therefore requests that I be appointed to
represent him in connection with such a motion.

       Thank you for your consideration.


                                                                                         Sincerely,

                                                                                                      Isl
                                                                                         Florian Miedel
                                                                                         Attorney for Carlos Lopez

Cc:    AUSA Eli Mark


                   80 Broad Street, Suite 1900 • New York, New York lD'<X:14 • (T) 112-616-3042 • (fl 800--5ff7-8507 • www.lmamlaw.com
Granted. The Court hereby relieves Mr. Miedel of his appointment to represent
Mr. Lopez in connection with his filing of a§ 2255 motion. Mr. Lopez's deadline
to file any such motion prose is hereby extended from July 16, 2021, to August
13, 2021. The deadline for the Government's response to any such§ 2255 motion
is extended from August 6, 2021, to September 3, 2021, and Mr. Lopez's reply, if
any, is due by September 17, 2021.

The Court also hereby appoints Mr. Miedel for the limited purpose of filing a
renewed motion for compassionate release under 18 U.S.C. § 3582(c) on Mr.
Lopez's behalf. Such motion is due by July 23, 2021. The Government's response
is due by July 30, 2021.

Mr. Miedel is hereby directed to provide a copy of and explain this order to Mr.
Lopez forthwith.


                     SO ORDERED.



                                         United States District Judge
July 9, 2021
